DETAILED ACTION

1.	Claims 1-20 are pending in the application.



Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freeman et al (hereafter Freeman)(US Pat. 8,055,598).
Freeman was cited in the IDS filed 09/22/2020. 

5.	As to claim 1, Freeman discloses a method (abstract), comprising: 
displaying an electronic user interface that comprises a plurality of user-selectable options corresponding to taxonomy information for a plurality of optimization problems (column 1, lines 45-56 graphical user interface displaying info for one or more groups of solvers; column 7, lines 36-49 users selecting various solvers corresponding to different problems); 
receiving a first user input selecting a first template for a specific optimization problem of the plurality of optimization problems, wherein the first user input comprises a selection of at least one user-selectable option of the plurality of user-selectable options (column 7, lines 36-49 user selecting of solver); 
receiving a second user input via the selected first template for the specific optimization problem, wherein the second user input comprises input data for a plurality of parameters of the specific optimization problem, specified in the selected first template (column 1, line 45-column 2, line 22, second pane options); and 
providing a call to an optimization solver machine to generate a solution to the specific optimization problem based on the received second user input (column 3, lines 50-65, running selected solver).


As to claims 19 and 20, the claims are rejected for similar reasons as claim 1 above. 



Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 2-4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman in view of Macready et al (hereafter Macready)(US Pub. 2011/0047201).
	Macready was cited in the IDS filed 09/22/2020.

9.	As to claim 2, Freeman does not wherein each optimization problem of the plurality of optimization problem corresponds to a combinatorial optimization problem, 
10.	However, Macready discloses wherein each optimization problem of the plurality of optimization problem corresponds to a combinatorial optimization problem (combinatorial optimization problem), and wherein the specific optimization problem corresponds to a non- deterministic polynomial-time (NP) problem of a plurality of NP problems ([0005] solvable in non-deterministic polynomial time).

11.	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention, to modify the teachings of Freeman by incorporating the optimization problem to a combinatorial optimization problem and wherein the specific optimization problem corresponds to a non- deterministic polynomial-time (NP) problem, as recited in Macready, for the benefit of efficiently expanding the solving of quantum computational issues. 

12.	As to claim 3, the combination of Freeman and Macready discloses wherein the NP problem is one of a graph coloring problem, a clique problem, an independent set problem, a clique cover problem, a minimax matching problem, a Knapsack problem, a sub-set sum problem, a bin packing problem, a cutting stock problem, a number partition problem, a Hamiltonian cycle problem, a travelling salesman problem, a direct feedback set problem, a vehicle routing problem, a job shop scheduling problem, a generalized assignment problem, a quadratic assignment problem, a set packing 

13.	As to claim 4, the combination of Freeman and Macready discloses wherein the taxonomy information comprises one or more of application-specific domains, domain-specific applications, sub- problems for the domain-specific applications, and a non-deterministic polynomial-time (NP) problem (Freeman ([0005] solvable in non-deterministic polynomial time).

14.	As to claim 18, the combination of Freeman and Macready discloses wherein the optimization solver machine corresponds to a digital quantum-computing processor for solving the specific optimization problem (Macready [0036]-[0039]).

Allowable Subject Matter
15.	Claims 5-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

, for example, the set of elements may be partitioned into patches corresponding to higher-order tiers of the hierarchy, such as a second tier, a third tier, and so on. A patch is a subset of the set of elements and has a particular energy configuration. Elements of individual patches are randomly initialized. Based on the objective function, a combinatorial optimization operation or a statistical sampling operation is performed on the individual patches to modify elements of the individual patches.

US Pub. 2017/0177544 - Related to a method for solving a problem involving a hypergraph partitioning is disclosed, the method comprising receiving an indication of a problem involving a hypergraph partitioning; obtaining at least one property associated with a quadratic unconstrained binary optimization solver operatively coupled with the digital computer; formulating a partitioning problem of the hypergraph as an unconstrained binary optimization problem; reducing the unconstrained binary optimization problem into a quadratic unconstrained binary optimization problem; 

US Pub. 2017/0264373 – Related to quantum processing and more particularly to an optical Ising-model solver using quantum annealing.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL D. YAARY/           Primary Examiner, Art Unit 2182